internal_revenue_service number release date index number ---------------------------------------------------- ------------------------------- ---------------- ------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------------------------------- ----------------- telephone number ---------------------- refer reply to cc psi b04 plr-127326-13 date august --------------------------------------------------- - legend settlor trust trust trust child child child date date year foundation independent_trustee ------------------------------------------------------------- --------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------- ---------------------- ------------------------ -------------------------------- ------------------------ --------------------------- ------- ----------------------------------------------- --------------------------------------- dear -------------- this letter responds to your authorized representative’s letter dated date requesting gift estate and generation-skipping_transfer gst tax rulings with respect to the proposed modifications of three trusts the facts and representations submitted are summarized as follows on date settlor created and funded two irrevocable trusts trust and trust currently child is the primary beneficiary of trust and child is the primary plr-127326-13 beneficiary of trust on date settlor created and funded another irrevocable_trust trust currently child is the primary beneficiary of trust date sec_1 and are prior to date independent_trustee a corporate trustee is the trustee of all three trusts each trust is identical except for beneficiaries each trust provides that during the life of a child child child or child the trustees may distribute so much of the net_income to the child as the trustees in their discretion deem necessary or advisable upon the death of a child the trustees in their discretion may pay so much of the net_income in equal shares per stirpes to the then living issue of a child for their health happiness maintenance education welfare or comfort in addition the trustees at any time may pay so much of the principal to a child and his issue as the trustees in their discretion deem necessary or advisable provided that the purpose for which payment is made justifies in the sole discretion of the trustees a reduction in the principal of the trust estate each trust will terminate on the first to occur of i years after the death of the last survivor of the child and those of his siblings who were living when the trust was created or ii the death of the last survivor of the child and his issue on the termination of the trust the accumulated income and principal will be distributed to the issue of the child per stirpes if none of the child's issue is then living the trust principal and accumulated income is to be distributed to the other issue or trusts for the other issue of the settlor if all issue of settlor are deceased the undistributed_income and principal will be distributed to foundation each trust also provides that in no event shall any of the trust estate vest in the settlor the settlor’s parents or any individual trustee named in their individual capacity each trust originally required that all investment decisions be made jointly by the independent_trustee and the individual trustee in year each trust was modified to provide that i the independent_trustee would have exclusive power regarding distribution decisions ii the individual trustee investment trustee would have exclusive power regarding investment decisions iii the primary beneficiary will have the power to remove and replace the investment trustee and the independent_trustee and iv any successor independent_trustee cannot be related or subordinate to the primary beneficiary within the meaning of sec_672 of the internal_revenue_code the independent_trustee proposes to add an individual distribution trustee distribution trustee for the purpose of making distribution decisions each trust would be modified to allow either the distribution trustee or the independent_trustee to make the distribution decisions the distribution trustee cannot be related or subordinate or if related no closer in relation than cousin to the current beneficiary within the meaning of sec_672 if the distribution trustee resigns or is replaced the successor distribution trustee cannot be related or subordinate or if related no closer in relation than cousin plr-127326-13 to the current beneficiary within the meaning of sec_672 a cousin cannot serve as a distribution trustee for a_trust if the beneficiary is serving as the distribution trustee for the cousin’s trust the primary beneficiary or if the primary beneficiary is deceased a majority of the issue of the primary beneficiary may replace any trustee any successor independent_trustee must be a national banking association that has trust powers and aggregate capital and surplus of at least dollar_figure million no child issue or spouse may ever serve as his own trustee or co-trustee of the trust created for his benefit the provisions regarding the investment trustee are not modified you have requested the following rulings the proposed modifications to trust trust and trust will not cause the interest of any beneficiary of trust trust and trust to be includible in such beneficiary’s gross_estate under sec_2033 sec_2036 sec_2037 or sec_2038 of the internal_revenue_code the proposed modifications to trust trust and trust will not cause settlor to be treated as having having exercised or released a general_power_of_appointment for purposes of sec_2041 and sec_2514 the proposed modifications to trust trust and trust will not cause the beneficiary of his respective trust including any beneficiary serving as co-trustee to be treated as having having exercised or released a general_power_of_appointment for purposes of sec_2041 and sec_2514 the proposed modifications to trust trust and trust will not cause the trusts to lose their exempt status for purposes of the gst tax law and analysis ruling sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom plr-127326-13 sec_2037 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time after date made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise if possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property but in the case of a transfer made before date only if such reversionary_interest arose by the express terms of the instrument of transfer and the value of such reversionary_interest immediately before the death of the decedent exceeds five percent of the value of such property sec_2038 provides that the value of the decedent's gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the three-year period on the date of the decedent's death in this case the proposed modifications to trust trust and trust as described above are administrative in nature and do not cause the beneficiary’s interest in his trust assets to be includible in the beneficiary’s gross_estate for purposes of sec_2033 further the proposed modifications do not constitute a transfer within the meaning of sec_2036 through accordingly based on the facts submitted and the representations made we conclude that the proposed modifications to trust trust and trust will not cause the interest of any beneficiary of his trust to be includible in such beneficiary’s gross_estate under sec_2033 sec_2036 sec_2037 or sec_2038 ruling sec_2 and sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released a power_of_appointment by a disposition that is of such nature that if it were a transfer of property owned by the decedent the property would be includible in the decedent's gross_estate under sec_2035 to inclusive sec_2041 provides that a general_power_of_appointment is a power that is exercisable in favor of the decedent the decedent's_estate the decedent's creditors plr-127326-13 or the creditors of the decedent's_estate however a power to consume invade or appropriate property for the benefit of the decedent that is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent shall not be deemed a general_power_of_appointment sec_20_2041-1 of the estate_tax regulations provides in part that a donee may have a power_of_appointment if he has the power remove or discharge a trustee and appoint himself for example if under the terms of the instrument the trustee or his successor has the power to appoint the principal of the trust for the benefit of individuals including himself and the decedent has the unrestricted power to remove or discharge the trustee at any time and appoint any other person including himself the decedent is considered as having a power_of_appointment however the mere power of management investment custody of assets or the power to allocate receipts and disbursements as between income and principal exercisable in a fiduciary capacity whereby the holder has no power to enlarge or shift any of the beneficial interests therein except as an incidental consequence of the discharge of the fiduciary duties is not a power_of_appointment sec_2514 provides that the exercise or release of a general_power_of_appointment created after date shall be deemed a transfer of property by the individual possessing such power sec_2514 provides that a general_power_of_appointment is a power that is exercisable in favor of the individual possessing the power the possessor his estate his creditors or the creditors of his estate however a power to consume invade or appropriate property for the benefit of the posessor that is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent shall not be deemed a general_power_of_appointment sec_25_2514-1 of the gift_tax regulations provides in part that a donee may have a power_of_appointment if he has the power remove or discharge a trustee and appoint himself for example if under the terms of the instrument the trustee or his successor has the power to appoint the principal of the trust for the benefit of individuals including himself and a has the unrestricted power to remove or discharge the trustee at any time and appoint any other person including himself a is considered as having a power_of_appointment however the mere power of management investment custody of assets or the power to allocate receipts and disbursements as between income and principal exercisable in a fiduciary capacity whereby the holder has no power to enlarge or shift any of the beneficial interests therein except as an incidental consequence of the discharge of the fiduciary duties is not a power_of_appointment in revrul_95_58 1995_2_cb_191 the service ruled that a decedent grantor's reservation of an unqualified power to remove a trustee and to appoint an individual or plr-127326-13 corporate successor trustee that is not related or subordinate to the decedent within the meaning of sec_672 is not considered a reservation of the trustee's discretionary powers of distribution over the property transferred by the decedent grantor to the trust accordingly the trust corpus is not included in the decedent's gross_estate under sec_2036 or sec_2038 sec_672 defines the term related_or_subordinate_party to mean any nonadverse_party who is the grantor's spouse if living with the grantor or any one of the following the grantor's father mother issue brother or sister an employee of the grantor a corporation or any employee of a corporation in which the stock holdings of the grantor and the trust are significant from the viewpoint of voting control a subordinate employee of a corporation in which the grantor is an executive in this case after the proposed modifications the primary beneficiary or if the primary beneficiary is deceased a majority of the issue of the primary beneficiary will have the power to remove and replace any trustee this power is equivalent to the power referenced in revrul_95_58 where a replacement trustee may not be related or subordinate to the powerholder within the meaning of sec_672 settlor did not and does not as a result of the proposed modifications have a power to remove or replace the trustees of the trust further the independent_trustee the distribution trustee and their successors cannot be related or subordinate or if related no closer than cousin to the current beneficiary within the meaning of sec_672 accordingly based on the facts submitted and the representations made we conclude that the proposed changes to trust trust and trust will not cause settlor to be treated as having having exercised or released a general_power_of_appointment for purposes of sec_2041 and sec_2514 we further conclude that the proposed changes to trust trust and trust will not cause the beneficiary of trust trust and trust including any beneficiary serving as co-trustee to be treated as having having exercised or released a general_power_of_appointment for purposes of sec_2041 and sec_2514 ruling sec_2601 imposes a tax on every gst made after date a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term taxable_termination means a termination by death lapse of time release of a power or otherwise of an interest in property held in a_trust unless a immediately after such termination a non-skip_person has an interest in such property or b at no time after such termination may a distribution including distributions on termination be made from such trust to a skip_person plr-127326-13 sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip under sec_2612 a direct_skip is a transfer subject_to federal estate or gift_tax of an interest in property to a skip_person under a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the gst tax regulations the gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 the gst tax does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under paragraph b or of this section hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status in general unless specifically provided otherwise the rules contained in this paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes thus unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy paragraph b i a b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 provides that for purposes of this section a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a plr-127326-13 modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust in sec_26_2601-1 example considers the following situation in grantor established an irrevocable_trust for the benefit of grantor's issue naming a bank and five other individuals as trustees in the appropriate local court approves a modification of the trust that decreases the number of trustees which results in lower administrative costs the modification pertains to the administration of the trust and does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the trust will not be subject_to the provisions of chapter in this case the proposed modifications to trust trust and trust as described above are all changes that are administrative in nature under sec_26_2601-1 and will not be considered to shift a beneficial_interest to a lower generation in the trust see example of sec_26_2601-1 the changes will not result in a shift in any beneficial_interest to a lower generation nor do the changes extend the time for vesting of any beneficial_interest in trust accordingly based upon the facts submitted and the representations made we conclude that the proposed modifications to trust trust and trust will not cause trust trust or trust to lose its exempt status from gst tax in accordance with the power_of_attorney on file with this office we have sent a copy of this letter to your authorized representatives except as expressly provided herein we neither express nor imply any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the plr-127326-13 material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely ______________________________ lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
